DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-14, 17-19, and 21.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Comtois, Esquire, on May 31, 2022.
The application has been amended as follows: 
In the eleventh line of claim 1, “wherein the plurality of filtering levels comprises” is hereby amended to recite: “wherein the plurality of filtering levels comprise”.  
In the third line of claim 8, “user interface comprising” is hereby amended to recite: “user interface comprises”.
In the twelfth line of claim 11, “wherein the plurality of filtering levels comprises” is hereby amended to recite: “wherein the plurality of filtering levels comprise”.  In the fourteenth line of claim 11, “productsby” is hereby amended to recite: “products by”.
In the thirteenth line of claim 17, “wherein the plurality of filtering levels comprises” is hereby amended to recite: “wherein the plurality of filtering levels comprise”.  In the fifteenth line of claim 17, “productsby” is hereby amended to recite: “products by”.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
Claims 11-14 are allowed.
Claims 17, 18, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kavanagh et al. (U.S. Patent Application Publication 2015/0221011), discloses an information delivery system comprising an information delivery computing device connected to a communication network (Abstract; Figure 1; paragraph 45), the information delivery computing device (“server” in Kavanagh) configured to: receive a request from a mobile computing device for information regarding a packaged food product, wherein the request is generated in response to a customer capturing image data from an indicator label on the packaged food product with the mobile computing device (paragraphs 30 and 45; Figures 1 and 3); and displaying the mobile computing device information about one or more characteristics of the packaged food product (ibid.; also paragraphs 31-44).  Kavanagh does not expressly disclose receiving the request via a transceiver, but transceivers are well known.  Kavanagh does not disclose using a progressive web application, but Rolih et al. (U.S. Patent Application Publication 2017/0315700) teaches progressive web applications, and their uses in displaying information (paragraph 18).
Kavanagh does not disclose that the progressive web application comprises a graphical user interface that includes a plurality of filtering levels to allow the customer to navigate to a food item of interest.  However, Johns et al. (U.S. Patent Application Publication 2009/0327939) teaches a graphical user interface or interfaces that includes a plurality of filtering levels to allow the user to navigate to a specific item of interest (paragraphs 46-50 and 81-86; Figures 4 and 13).  Walsh et al. (U.S. Patent Application Publication 2019/0087770) is also relevant to filtering at various levels (paragraph 42; Figure 4A).  However, Kavanagh, Rolih, Johns, and Walsh do not disclose, teach, or reasonably suggest the specifics of claims 1, 11, and 17, that the plurality of filtering levels comprises a first filtering level allowing the filtering of meat products by a type of animal, a second filtering level allowing the filtering of meat products by cut categories, and a third filtering level allowing the filtering of meat products by specific cuts.  No other prior art of record teaches these specific limitations. 
The claims have also been considered under 35 U.S.C. 101 as potentially directed to an abstract idea.  However, although the claimed invention could be used in the context of commerce, the claims themselves are not directed to commercial interactions, or to any other category of abstract idea. 
The above statements have been written with specific reference to independent claim 11, a system claim, but are also applicable to parallel method claim 1 and computer readable medium claim 17, and to their respective dependents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 31, 2022